DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-18, drawn to a computer program product for providing a universal endpoint address schema to route documents and manage document workflows, related to a global electronic ticket indicating a document and a destination, wherein the global electronic ticket has a globally unique identifier; an audit trail configured to store given performed document operations, classified in (G06F 2221/2101: Auditing).
II. 	Claim 19, drawn to a method for providing a universal endpoint address schema to route documents and manage document workflows, related to loading document processing rules from a database of rules indexed by destination, classified in  (G06Q30/018: document management).
III. 	Claim 20, drawn to a method for providing a universal endpoint address schema to route documents and manage document workflows, related to uploading the package to a cloud computing environment based on a destination indicated by the global electronic ticket, classified in (G06F 9/5072: cloud computing).
The inventions are independent or distinct, each from the other because:
auditing.  Invention II has separate utility such as document processing.  Invention III has separate utility such as cloud computing.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229.  The examiner can normally be reached on M-F 5:30-2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        February 18, 2021